Citation Nr: 0209391	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability from 40 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

(The issues of an increased rating for a right ankle 
disability and for a left knee disability from 10 percent 
disabling, for the period prior to October 15, 1999, and a 
left knee disability from 30 percent disabling, for the 
period beginning October 15, 1999, will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1981, and from April 1982 to April 1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to an increased rating for a low back disability 
from 40 percent disabling, denied increased ratings from 10 
percent for both left knee and right ankle disabilities.  

The October 1998 rating decision determined that the veteran 
had not submitted new and material evidence in order to 
reopen a claim of service connection for PTSD.  However, a 
review of the file shows that the veteran's claim of service 
connection was actually on appeal from an August 1996 rating 
decision.   After the August 1996 rating decision, the 
veteran submitted a September 1996 notice of disagreement, 
and the RO thereafter issued an October 1996 statement of the 
case.  Thereafter, the veteran submitted documents in October 
1996 and June 1997 wherein he discussed treatment at the VA 
Medical Center for depression.  Thus, it is determined that 
the August 1996 rating decision never became final pursuant 
to Muehl v. West, 13 Vet. App. 159, 161 (1999). 

In an April 2001 rating decision, the RO increased the 
veteran's left knee disability to 30 percent effective 
October 15, 1999.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a right ankle 
disability and a left knee disability from 10 percent 
disabling, for the period prior to October 15, 1999, and a 
left knee disability from 30 percent disabling, for the 
period beginning October 15, 1999, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
produces impairment which approximates that for pronounced 
intervertebral disc syndrome.

2.  The veteran has a clear diagnosis of PTSD, as well as a 
diagnosis of "post Viet Nam stress disorder" from service.

3.  The veteran has a verified stressor of being exposed to 
mortar fire while at Landing Zone Nancy while with the 14th 
Engineer Battalion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for the 
veteran's service-connected low back disability have been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

3.  Service connection for PTSD is granted.  38 U.S.C.A. 
§ § 1110, 1131 (West Supp. 2001); 38 C.F.R. § § 3.303; 3.304 
(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the February 1999 Statement of 
the Case, and in the August 1999 and April 2000 Supplemental 
Statements of the Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the post-service medical 
records, is sufficient to consider the veteran's claim and an 
additional current medical examination is not necessary.  As 
a result of the extensive development that has been 
undertaken in this case, the veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 


Entitlement to an increased rating for a low back disability 
from 40 percent disabling.

VA treatment records were submitted from 1996 and 1997.  A 
treatment record from December 1996 reported a herniated disk 
at L4-5, L5-S1.  A treatment record from January 1997 showed 
degenerative disc of L4-5 and L5-S1 with a possible herniated 
disc.  

The veteran underwent a VA examination for his spine in July 
1996.  The veteran complained of constant low back pain, with 
some numbness on the anterior right thigh and pain down the 
back of the thigh.  Examination showed some spasm of the 
paraspinal muscles.  The veteran complained of pain on all 
motion.  Diagnosis was discogenic disease in the lower lumbar 
spine (narrowing of disc spaces, by x-ray).  

A VA x-ray of the low back from March 1998 showed minimal 
scoliosis, and minimal degenerative changes at the L3-4 and 
L4-5 level.  

The veteran underwent a general VA examination in March 1998.  
Examination showed that the veteran had limited flexion and 
extension with tenderness on deep pressure of the lower back.  
He used a back brace and a TENS unit.  Diagnoses were chronic 
low back pain, and degenerative joint disease of the 
lumbosacral spine.  

The veteran underwent a VA examination in May 1999 for his 
joints.  The examiner did not comment on the veteran's back 
disorder.  

The veteran underwent a VA examination in May 1999 for his 
spine.  Over the last few years, the veteran had increasing 
pain, soreness, and tenderness in the back.  He got 
stiffness, weakness, fatigability, and lack of endurance.  It 
was described as functionally disabling, and there all the 
time.  He could not do daily activities.  He could not do any 
functional working type capabilities.  He had a lot of pain, 
soreness, and tenderness, and a great deal of difficulty 
getting around.  He wore a TENS unit.  He was getting a brace 
made, and ambulated with two crutches.  He was taking 
numerous medications.  Examination showed a man who had a lot 
of difficulty standing, walking, and getting around with a 
lot of gait impairment.  He had a lot of tenderness and 
soreness and pain to palpation across the back but no 
increased kyphosis of scoliosis.  He had a lot of muscle 
spasms in the lumbar spine.  He would only forward flex 55 
degrees, barely extend to neutral, and bend and rotate 20 
degrees, secondary to pain.  Diagnoses were arthritis of the 
lumbar spine, and remote compression fracture of T12.  

An EMG from May 1999 showed mild chronic right L5 
radiculopathy with no active denervation signs.  The examiner 
commented that although sensory and motor nerve conduction 
studies were normal because of the presence of bilateral 
prolonged H reflexes, it was suggestive of mild S1 
radiculopathy bilaterally.  

The veteran underwent a VA neurological examination in July 
1999.  He was estimated as being able to walk 40-50 feet and 
stopping because of shortness of breath and bilateral foot 
pain.   He had loss of feeling in both lateral thighs and had 
numbness of his feet at times.  He had been told that he had 
spina bifida.  Neurological examination showed that the 
veteran stood with moderate difficulty, using crutches to 
push himself up off the chair.  He walked with a marked limp 
on the right leg, with proportion and balance moderately 
impaired.  Position sense was absent in the toes of both feet 
bilaterally.  The veteran had hypesthesia of the right 
mediolateral and posterior right lower leg and right foot.  
Sole surface of the toes and the soles were hypesthetic to 
anesthetic.  The veteran had hypesthesia of the lateral top 
of the right foot and the proximal one-quarter of the medial 
top of the foot.  He had hypesthesia of the left entire lower 
extremity.  The degree of the veteran's impairment appeared 
severe, but his reflexes were active and bilaterally equal.  
The examiner commented on the EMG done in May 1999 which 
showed an impression of mild chronic right L5 radiculopathy 
with no active denervation signs.  The examiner commented 
that although sensory and motor nerve conduction studies were 
normal because of the presence of bilateral prolonged age 
reflexes, they were suggestive of mild S1 radiculopathy 
bilaterally.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97 
(December 12, 1997).  

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001).

Consideration of the veteran's service-connected low back 
disability under diagnostic code 5293 for intervertebral disc 
syndrome is appropriate.  It is determined that the veteran's 
low back disability more nearly approximates the criteria for 
a 60 percent than a 40 percent evaluation.  The evidence 
shows that the veteran has radiculopathy (mild chronic right 
L5 radiculopathy was noted on the May 1999 EMG).  The veteran 
has consistently described loss of feeling in both lateral 
thighs and numbness in his feet.  These findings are enough 
to demonstrate that the veteran has persistent symptoms of 
intervertebral disc syndrome compatible with sciatic 
neuropathy.  

Under Diagnostic Code 5293, in order to obtain a 60 percent 
rating, it is also required to have demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings.  At 
the veteran's May 1999 VA examination for his spine, the 
examiner noted that the veteran had a lot of muscle spasms in 
his spine.  

Based on the foregoing evidence which includes symptoms of 
back pain, lumbar radiculopathy, and demonstrable muscle 
spasm, the criteria for pronounced intervertebral disc 
syndrome has been satisfied.  Consequently, the veteran is 
entitled to an increased evaluation to 60 percent.  

Since 60 percent is the maximum allowable evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome and 
there is no evidence that the veteran's back disability 
involves a vertebrae fracture (Diagnostic Code 5285) or 
ankylosis (Diagnostic Code 5286), a higher rating than 60 
percent evaluation is not warranted.  


Entitlement to service connection for a psychiatric 
disability, to include PTSD

Service medical records show that the veteran was 
hospitalized while in service (from June 11, 1983 to June 20, 
1983) for "post Viet Nam stress disorder."  On the 
veteran's report of medical history form from separation, he 
placed a check in the yes box to indicate that he either had 
or had previously had depression.  The examiner explained on 
the back of the form that the veteran had post-Vietnam 
depression, but had not visited mental hygiene for one year.  

Service personnel records show that the veteran served in 
Vietnam from December 19, 1969, to February 2, 1971.  He 
served as a power generator operator mechanic from July 3, 
1969, to February 3, 1971.  The veteran stated that he was at 
LZ Nancy between November and December 1969 and January 1970, 
and that it was overrun a day or two after he left.  

In a July 1996 statement, the veteran stated that he was shot 
at several times while hanging wires/lights in Vietnam.  He 
stated that he went through many mortar attacks at the 
evacuation of CamRanh Bay.  

At a March 1998 VA general medical examination, the veteran 
was diagnosed with depression.  

A VA psychiatrist wrote a letter dated March 1999 in which he 
indicated the veteran continued to receive treatment for 
symptoms of PTSD in the severe range.  He diagnosed the 
veteran with PTSD and indicated that the veteran was being 
treated at the Canton Clinic.  VA treatment records were 
submitted from the Vet Center from 1997, and confirm these 
statements.  

In April 1999, USASCRUR wrote to the RO enclosing extracts 
from the Operational Reports-Lessons Learned submitted by the 
14th Engineer Battalion for the periods ending January 31, 
1970, April 30, 1970, and October 31, 1970.  It was noted 
that the OR-LLs documented the unit's mission, activities and 
areas of operation which included Fire Support Base Nancy, 
Phu Bai, and Quang Tri.  The OR-LLs for the period ending 
January 31, 1970, indicate that "enemy activity increased 
substantially during the period, and totaled 1 ambush, 3 
sniper incidents, 2 mortar fire incidents, 11 rocket fire 
incidents, and 30 mines located."  

It also enclosed extracts from OR-LLs submitted by the 14th 
Engineer Battalion and the 45th Engineer Group, the unit's 
higher headquarters for the period ending April 30, 1971.  It 
noted that while the veteran stated that FSB Nancy was 
overrun 2 days after he left, the OR-LLs did not mention that 
FSB Nancy was overrun during this time period.  

It also enclosed 1969 and 1971 morning reports submitted by 
the 14th Engineer Battalion and a DA Form 1 that documented 
the veteran was assigned to the unit on December 28, 1969, 
and departed on January 30, 1971.  

It noted that morning reports (for a 3-month period) could be 
ordered from the National Personnel Records Center, and that 
future requests should include a copy of the veteran's DA-20.  

The veteran submitted information about his stressors in a 
September 1999 letter.  He indicated that he was stricken 
with food poisoning upon arriving in Vietnam.  He stated that 
he was taken to Landing Zone Nancy where he participated in 
maneuvers and guard duty, and as such, was subject to 
shelling from the Vietcong.  He stated that he was 
transferred from Landing Zone Nancy to Quang-Tri base camp to 
do electrical work, and that while there, was told that 
Landing Zone Nancy had been overrun.  While working as an 
electrician, he indicated that he was being shot at by VC 
when on a telephone pole, and that the Headquarters hooch was 
blown up prior to when the veteran was scheduled to arrive 
there.  He donated blood for a trooper who had had his legs 
blown off, but the trooper died.  He also indicated that on 
the day he was scheduled to leave Vietnam from Ben Wah Air 
Force Base, his exit was delayed because the VC had started 
to mortar the airstrip.  He submitted photos which he 
identified as being the Headquarters hooch which was shown to 
have been significantly damaged in the pictures.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2001).  

The evidence clearly shows that the veteran has been 
diagnosed with PTSD.  Post-service records show diagnoses of 
PTSD, and even in June 1983, the veteran was diagnosed during 
an in-service hospitalization with "post Viet Nam stress 
disorder."  Although an examiner has not linked the 
veteran's current symptoms with a specific in-service 
stressor, the fact that he was diagnosed in service with a 
stress disorder related to service is deemed sufficient to 
satisfy the requirement of a link between current symptoms 
and an in-service stressor.  Therefore, the only remaining 
element needing to be proved is verification of one of the 
veteran's claimed in-service stressors.  

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  Service 
medical records show that he served as a power generator 
operator mechanic.  This specialty is not indicative of 
combat, nor was the veteran awarded any decorations 
indicative of combat.  Accordingly, the record must contain 
sufficient corroboration through service records to establish 
the occurrence of the claimed stressful events. 38 C.F.R. § 
3.304 (f); Zarycki, supra. 

Service personnel records show that the veteran served in 
Vietnam starting on December 19, 1969, and that he was 
assigned to the 14th Engineer Battalion.  In a September 1999 
letter, he stated that upon arriving in Vietnam, he was taken 
to Landing Zone Nancy where he participated in maneuvers and 
guard duty, and as such, was subject to shelling from the 
Vietcong.  The Operational Report of the 14th Engineer 
Battalion for the period ending January 31, 1970 (operational 
reports were usually prepared for a 3 month period), confirms 
that "enemy activity increased substantially during the 
period, and totaled 1 ambush, 3 sniper incidents, 2 mortar 
fire incidents, 11 rocket fire incidents, and 30 mines 
located."  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket attacks.  The Court held that, "Although the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."    Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

The Pentecost case is similar to the veteran's case.  Since 
the veteran's unit has verified that it was subject to rocket 
and mortar attacks during the time period the veteran was at 
Landing Zone Nancy, it is determined that the veteran was 
indeed subject to these attacks also.  Pursuant to Pentecost, 
and granting the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107, it is determined that the Operational 
Report of the 14th Engineer Battalion verifies the veteran's 
stressor of being subject to shelling while at Landing Zone 
Nancy.  

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted. 38 
C.F.R. § 3.304(f).

ORDER

An increased rating for the veteran's low back disability to 
60 percent is granted.  

Entitlement to service connection for PTSD is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

